  Case 18-28803       Doc 65     Filed 12/26/19 Entered 12/26/19 16:25:14           Desc Main
                                   Document     Page 1 of 4




P. MATTHEW COX (9879)
SNOW, CHRISTENSEN & MARTINEAU
Attorneys for Santander Consumer USA Inc. dba Chrysler Capital
10 Exchange Place, Eleventh Floor
Post Office Box 45000
Salt Lake City, Utah 84145
Telephone: (801) 521-9000


                       IN THE UNITED STATES BANKRUPTCY COURT

                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                               Bankruptcy No. 18-28803
                                                           (Chapter 7)
TRAVIS AUGUSTINE MARTIN,
                                                     Hon. R. Kimball Mosier
         Debtor.


              AMENDED NOTICE OF MOTION FOR RELIEF FROM THE
          AUTOMATIC STAY AND NOTICE OF OPPORTUNITY FOR HEARING

                             Objection Deadline: December 31, 2019
                                 Hearing Date: January 8, 2020


         PLEASE TAKE NOTICE that Santander Consumer USA Inc. dba Chrysler Capital

(“Chrysler Capital”) has filed with the United States Bankruptcy Court for the District of Utah, a

Motion for Relief from the Automatic Stay (the “Motion”).

         Your rights may be affected. You should read these papers carefully and discuss

them with your attorney, if you have one in this bankruptcy case. (If you do not have an

attorney, you may wish to consult one.)

         The Motion seeks relief from the automatic stay pertaining to a 2014 RAM 2500.
  Case 18-28803        Doc 65     Filed 12/26/19 Entered 12/26/19 16:25:14          Desc Main
                                    Document     Page 2 of 4




       NO HEARING WILL BE CONDUCTED ON THE MOTION UNLESS A WRITTEN

OBJECTION IS FILED WITH THE CLERK OF THE COURT ON OR BEFORE THE

OBJECTION DEADLINE SET FORTH BELOW.

       If you do not want the court to grant the relief requested in the Motion, then you or your

attorney must:

       (1)       on or before December 31, 2019, file with the Bankruptcy Court a written

Objection, explaining your position, at:

                 U. S. Bankruptcy Court
                 350 South Main Street
                 Salt Lake City, UT 84101

       If you mail your response to the court for filing, you must mail it early enough so the

court will receive it on or before December 31, 2019. You must also mail a copy to counsel for

Chrysler Capital:

                 P. Matthew Cox
                 SNOW, CHRISTENSEN & MARTINEAU
                 10 Exchange Place, Eleventh Floor
                 P. O. Box 45000
                 Salt Lake City, UT 84111

       (2)       attend a hearing on Wednesday, January 8, 2020 at the hour of 10:00 a.m., in

Courtroom 369, United States Bankruptcy Court, 350 South Main Street, Salt Lake City, Utah.

There will be no further notice of the hearing and failure to attend the hearing will be

deemed a waiver of your objection.

       If you or your attorney do not take these steps, the Bankruptcy Court may decide that you

do not oppose the relief sought in the Motion and may enter an order granting that relief. In the




                                                 2
  Case 18-28803       Doc 65    Filed 12/26/19 Entered 12/26/19 16:25:14           Desc Main
                                  Document     Page 3 of 4




absence of a timely filed objection, the undersigned counsel may and will ask the Court to enter

an order approving the Motion without hearing.

       DATED this 26th day of December, 2019

                                              SNOW, CHRISTENSEN & MARTINEAU

                                              /s/ P. Matthew Cox
                                              P. Matthew Cox
                                              Attorneys for Santander Consumer USA Inc. dba
                                                   Chrysler Capital




                                                 3
  Case 18-28803         Doc 65    Filed 12/26/19 Entered 12/26/19 16:25:14            Desc Main
                                    Document     Page 4 of 4




            CERTIFICATE OF SERVICE BY ELECTRONIC NOTICE (CM/ECF)

         I hereby certify that on December 26, 2019, I electronically filed the foregoing

AMENDED NOTICE OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND

NOTICE OF OPPORTUNITY FOR HEARING, with the United States Bankruptcy Court for

the District of Utah by using the CM/ECF system. I further certify that the parties of record in

this case, as identified below, are registered CM/ECF users.

            Mary M. Hunt
            111 S. Main Street, 21st Floor
            Salt Lake City, UT 84111

            David L. Fisher
            Fisher Law Group
            2825 E. Cottonwood Parkway, Suite 500
            Cottonwood Heights, UT 84121

                  CERTIFICATE OF SERVICE BY MAIL OR OTHER MEANS

Mail Service: First-class U.S. mail, postage pre-paid, addressed to:

            Travis Augustine Martin
            6678 S. Alfred Way
            Salt Lake City, UT 84123

                                               /s/ P. Matthew Cox


4851-1426-0902, v. 1




                                                  4
